Citation Nr: 1819386	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-29 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

2. Entitlement to a rating in excess of 10 percent prior to December 21, 2010 and in excess of 20 percent from June 17, 2013 for cervical strain.

3. Entitlement to a rating in excess of 20 percent for lumbosacral strain.

4. Entitlement to service connection for neurological damage to the bilateral arms.

5. Entitlement to service connection for neurological damage to the bilateral legs.

6. Entitlement to service connection for a bilateral hip disability.

7. Entitlement to service connection for a bilateral ankle disability.

8. Entitlement to service connection for a bilateral shoulder disability.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for bilateral osteoarthritis of the knees.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

All issues aside from entitlement to a rating in excess of 10 percent for tinnitus and service connection for bilateral hearing loss and a bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

2. The Veteran does not have a bilateral hearing loss disability for VA purposes.

3. The Veteran does not have a diagnosed bilateral shoulder disability. 



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

2. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3. The criteria for entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Tinnitus

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The RO rated the Veteran's tinnitus under Diagnostic Code (DC) 6260 of 38 C.F.R. § 4.87. This DC provides a maximum rating of 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that earlier versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and DC 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for the disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Bilateral Shoulder & Hearing Loss Disabilities

The Veteran contends that he has a current bilateral shoulder disability and bilateral hearing loss.  For the following reasons, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning the Veteran's shoulder disability, the Veteran's service treatment records do not demonstrate that the Veteran received any treatment for his shoulders while in service. 

Post-service medical records reflect that the Veteran has not received any treatment for a diagnosed shoulder disability. Indeed, there is no indication in the record that the Veteran has had a bilateral shoulder disability during the pendency of his appeal or proximate thereto. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). The Board notes that although the Veteran has generally asserted that he is entitled to service connection for a bilateral "shoulder condition," he has never specifically described a current disability of the shoulders, nor has he ever reported ongoing shoulder pathology since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He has likewise never reported being treated for shoulder symptoms during the pendency of his appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Concerning the Veteran's bilateral hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

At the Veteran's December 2014 examination, he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
20
LEFT
20
20
25
25
25

The Veteran's right ear hearing loss average was 23, and his left ear hearing loss average was 24. For VA purposes, the examiner determined the Veteran's hearing loss was normal. The Veteran did not have any thresholds higher than 40 decibels, and there were not three auditory thresholds higher than 26. Thus, the Veteran does not currently suffer from bilateral hearing loss for VA purposes.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). Here, while the Board acknowledges that the Veteran requested a VA examination for his shoulders and hearing loss, there is no indication of a current disability.  In the absence of competent evidence indicating that the Veteran has a current disability, no VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In light of the absence of any probative evidence of a bilateral shoulder disability or bilateral hearing loss disability at any point during the pendency of the Veteran's appeal, the claims must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, the doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Concerning the Veteran's claims for increased ratings for his cervical and lumbar spine conditions, the Veteran's most recent examinations failed to determine the frequency and severity of his reported flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment"). In light of Sharp, new examinations are necessary.

Concerning the Veteran's claims for neurological damage to his arms and legs, the Board finds an initial examination necessary. See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to provide VA examinations). The examiner is asked to determine whether the Veteran suffers from neurological damage in his arms and legs and, if he does, whether it is more or less likely that the damage is caused by service, or is caused by or aggravated by the Veteran's lumbar and cervical spine disabilities.

Concerning the Veteran's claims for entitlement to service connection for bilateral hip and ankle disabilities, an initial examination is necessary. See id. At the examination, the examiner must determine whether the Veteran suffers from a hip or ankle disability, and, if he does, whether it is more or less likely related to service, or aggravated by or caused by his service-connected lumbar and cervical spine and right foot disabilities.

Concerning the Veteran's claims for osteoarthritis of the knee, an additional examination is necessary. At the Veteran's December 2014 examination, the examiner determined that his osteoarthritis was more likely related to age than to service.  However, the Veteran contends that his osteoarthritis of the right knee is related to the wear and tear he experienced during service, and that the osteoarthritis of his left knee was worsened by his in-service March 1979 left knee trauma. Upon examination, the examiner must opine as to whether or not the Veteran's osteoarthritis in both knee, even if due to normal aging wear and tear, was not aggravated by his service, to include his March 1979 left knee trauma.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and severity of his lumbar and cervical spine disabilities.

(a) Identify and describe all symptoms and manifestations attributable to the service-connected lumbar and cervical spine disabilities.  All necessary diagnostic testing and evaluation should be performed, including range of motion testing for flexion and extension, in both passive and weight-bearing situations.

(b) Determine whether the spine exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of the shoulder, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the shoulder.

(c) Inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the neurological damage to his arms and legs. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of neurological damage is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's damage was incurred in or otherwise related to the Veteran's service.

(c) If it is determined that there is another likely etiology for the Veteran's damage, that should be stated.

(d) Is it as least as likely as not (50 percent or greater probability) that the damage is proximately due to or caused by the Veteran's service-connected lumbar and cervical spine disabilities? 

(e) Is it as least as likely as not (50 percent or greater probability) that the damage is aggravated (permanently increased in severity beyond the natural progress of the condition) by his lumbar or cervical spine disabilities?

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of a hip disability is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's disability was incurred in or otherwise related to the Veteran's service.

(c) If it is determined that there is another likely etiology for the Veteran's disability, that should be stated.

(d) Is it as least as likely as not (50 percent or greater probability) that the hip disability is proximately due to or caused by the Veteran's service-connected lumbar and cervical spine and right foot disabilities? 

(e) Is it as least as likely as not (50 percent or greater probability) that the hip disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by his lumbar or cervical spine and right foot disabilities?

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle disability. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of an ankle disability is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's disability was incurred in or otherwise related to the Veteran's service.

(c) If it is determined that there is another likely etiology for the Veteran's disability, that should be stated.

(d) Is it as least as likely as not (50 percent or greater probability) that the ankle disability is proximately due to or caused by the Veteran's service-connected lumbar and cervical spine and right foot disabilities? 

(e) Is it as least as likely as not (50 percent or greater probability) that the ankle disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by his lumbar or cervical spine and right foot disabilities?

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability. The examiner is asked to review the claims file and provide the following information:

(a) State whether the criteria for a diagnosis of a knee disability is met.

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's disability was incurred in or otherwise related to the Veteran's service, to include the wear and tear placed upon the joints due to service, and the Veteran's March 1979 trauma to his left knee.

(c) If it is determined that there is another likely etiology for the Veteran's disability, that should be stated.

(d) Is it as least as likely as not (50 percent or greater probability) that the knee disability is proximately due to or caused by the Veteran's service-connected lumbar and cervical spine and right foot disabilities? 

(e) Is it as least as likely as not (50 percent or greater probability) that the knee disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by his lumbar or cervical spine and right foot disabilities?

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

6. Then, readjudicate the claims remaining on appeal. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


